Citation Nr: 1015548	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-27 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
the need for regular aid and attendance of another person or 
at the housebound rate.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from June 1941 to 
December 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Jurisdiction over the claim was subsequently 
returned to the RO in Newark, New Jersey.

In connection with his appeal the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in March 2010 and accepted such hearing in lieu of an 
in-person hearing before a Veterans Law Judge.  A transcript 
of the hearing is associated with the claims files.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to SMC 
based upon the need for regular aid and attendance of another 
person or at the housebound rate is decided.

At his March 2010 Board hearing, the Veteran reported that 
there were medical records that were not of record in his 
claims files.  The Veteran indicated that these records were 
from several different facilities, to include the VA Medical 
Center.  The Veteran has claimed that these records show 
treatment for his several service-connected conditions and 
may help substantiate his claim.

As the Veteran claims that these records will help 
substantiate his claim, the Board finds that VA is obligated 
by its duty to assist to attempt to obtain the identified 
records, especially those deemed to be in the custody of VA, 
before a decision is rendered in this case.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent treatment records that are 
not already of record, to include 
records of treatment from the 
facilities identified by the Veteran at 
his March 2010 Board hearing.  If the 
Veteran identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

All attempts to obtain these records 
should be recorded in the claims files.  
If such attempts should be 
unsuccessful, it should be so noted in 
the claims files and the Veteran and 
his representative should be notified 
of such and requested to provide a copy 
of the outstanding records.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to SMC based upon the need 
for regular aid and attendance of 
another person or at the housebound 
rate in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



